Citation Nr: 0616530	
Decision Date: 06/07/06    Archive Date: 06/13/06

DOCKET NO.  99-17 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1. Entitlement to an increased rating for degenerative joint 
disease of the lumbosacral spine with history of radiculitis, 
currently rated 20 percent.  

2.  Entitlement to an increased rating for laceration of the 
liver with postoperative laparotomy scar, currently rated 10 
percent.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from February 1966 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  

The Board notes that, on his VA Form 9, received in August 
1999, the veteran indicated that he wanted a hearing before 
the Board at the RO.  A hearing was scheduled in May 2005, 
but the veteran canceled the hearing, requesting additional 
time to submit further evidence.  In April 2006, the veteran 
indicated that he had no further evidence to submit.


FINDINGS OF FACT

1.  The veteran's degenerative joint disease of the 
lumbosacral spine with history of radiculitis is manifest by 
recurrent low back pain that occasionally radiates into the 
veteran's left leg, occasional paravertebral muscle spasm, 
slight limitation of motion, and absent reflexes in the left 
knee and both ankles.  There have been no incapacitating 
episodes of intervertebral disc syndrome.  

2.  The only residual of the service-connected laceration of 
the liver is a well-healed, 14 centimeter, asymptomatic 
postoperative laparotomy scar.  

3.  The veteran is not precluded from obtaining and retaining 
substantially gainful employment due to his service-connected 
disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
degenerative joint disease of the lumbosacral spine with 
history of radiculitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, and 4.71a, Code 5243 (2005).  

2.  The criteria for a rating greater than 10 percent for 
laceration of the liver with postoperative laparotomy scar 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, and 4.114, 
Code 7311 (2005).  

3.  The veteran is not individually unemployable by reason of 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(a) (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 3.341, 4.1, 
4.15, 4.16, 4.19 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of August 2002 and January 2004 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claim on appeal and the 
evidence that he must supply and the evidence that VA would 
attempt to obtain.  Thus, he may be considered to have been 
advised to submit any pertinent evidence in his possession.  
His VA treatment records through July 2004 have been obtained 
and he was provided several VA compensation examinations to 
assess the severity of his service-connected disabilities and 
their effect on his employability.  He has not identified any 
additional evidence that needs to be obtained.  See Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  So the Board 
finds that the duty to assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006) (also 
discussing the timing of the VCAA notice as it relates to 
prejudicial error).  Here, the RO initially considered the 
claims in May 1999 - and again in a February 2000 
supplemental statement of the case (SSOC), both times before 
the promulgation of the VCAA.  However, the RO readjudicated 
his claims in the January 2004 and June 2004 SSOCs based on 
additional evidence that had been received since the initial 
rating decision in question, statement of the case (SOC), and 
prior SSOC.  Consequently, there already have been steps to 
remedy the error in the timing of the VCAA notice.

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  

The veteran's claim in this case is for higher ratings, 
rather than for service connection (which has been granted).  
However, he was not provided notice of the type of evidence 
necessary to establish an effective date if increased ratings 
are granted.  Nevertheless, in light of the Board's action 
herein to deny the claimed increased ratings, the issue 
concerning an effective date is moot.  The Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of his claims at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

Increased ratings

Back 

Generally, where a law or regulation changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to appellant will apply.  Further, VA's General 
Counsel has held that if the amended regulation is more 
favorable to the claimant, then the retroactive reach of the 
regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000; VAOPGCPREC 7-2000.  The Board is bound by 
those rulings.  

During the pendency of the veteran's claims, VA twice revised 
the criteria for evaluating disorders of the spine.  Although 
the veteran's degenerative joint disease of the lumbosacral 
spine was previously rated under Code 5293 as degenerative 
disc disease, the Board will consider all appropriate 
diagnostic codes.  

Prior to September 26, 2003, slight limitation of motion of 
the lumbar segment of the spine warranted a 10 percent 
evaluation.  A 20 percent evaluation required moderate 
limitation of motion.  Severe limitation of motion was 
required for a 40 percent evaluation.  Code 5292. 

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warrants a 60 percent rating.  A 40 percent evaluation is to 
be assigned when the intervertebral disc syndrome is severe, 
when there are recurring attacks, with only intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  A 
10 percent evaluation is appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome is to be rated 0 percent disabling.  Code 5293, in 
effect prior to September 23, 2002.  

Beginning September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) is to be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  With incapacitating episodes having a total 
duration of at least six weeks during the past 12 months, a 
60 percent rating is to be assigned.  A 40 percent evaluation 
is warranted for incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, a 20 percent rating 
appropriate.  A 10 percent evaluation is for assignment with 
incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months.  

Note (1): For purposes of evaluations under Code 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes. 

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. Code 5293, effective 
September 23, 2002.  

Effective from September 26, 2003, the following General 
Rating Formula for Diseases and Injuries of the Spine is to 
be used for evaluating diseases and injuries of the spine 
under diagnostic codes 5235 to 5243, (unless a disability 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes) (degenerative arthritis of the spine is rated under 
Code 5242), with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:  
Unfavorable ankylosis of the entire spine.	100
Unfavorable ankylosis of the entire thoracolumbar spine.
	50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.	40
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine	30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as  scoliosis, reversed 
lordosis, or abnormal kyphosis.	20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but 
not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.	10
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees. Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees. The combined range of motion refers to the sum 
of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation. The normal 
combined range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion provided 
in this note are the maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluate intervertebral disc syndrome, Code 5243, 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25. 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes:
With incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.	60
With incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.	40
With incapacitating episodes having a total duration of at 
least 2 weeks but less than 4 weeks during the past 12 
months.	20
With incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months.	10

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. 
 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

The VA clinic records dated since 1998, which are rather 
extensive, reflect few instances when the veteran expressed 
complaints referable to his low back, in particular in 
September 1998, January 1999, and June 2002, although in 
September 1998 he indicated that he had experienced back pain 
for the previous two years.  On each of those occasions, he 
reported only low back pains.  The examiners did not note any 
pertinent abnormal clinical findings, other than some muscle 
spasms.  Pain medication and muscle relaxants were 
prescribed.  An MRI of the veteran's lumbosacral spine was 
obtained in July 1999 that revealed evidence of degenerative 
arthritis, as well as disc desiccation and disc bulges from 
L2-3 to L5-S1.  

The veteran has been afforded two VA compensation 
examinations concerning his lumbosacral spine disability in 
conjunction with his current appeal, in July 1999 and May 
2003.  In July 1999, the veteran reported back pains that 
would go down his left leg that were precipitated by standing 
and bending.  On examination, the veteran could flex his back 
forward and to the right to 15 degrees, and 10 degrees to the 
left.  He could extend his back 15 degrees and rotate 45 
degrees in each direction.  The veteran stated that his back 
hurt on the extremes of motion.  Straight leg raising was 
possible to 85 degrees on the right and 75 degrees on the 
left.  Left paravertebral muscle spasm was noted by the 
examiner.  Knee and ankle jerks were all active.  The 
examiner's diagnoses were as noted on the MRI, reported 
above.  

On examination in May 2003, the veteran described his low 
back pain as coming and going, especially at night, with a 
severity of 8/10.  He indicated that rising from a sitting 
position would precipitate a flare-up and that pain relievers 
would alleviate the pain.  The veteran stated that he could 
walk about half a mile without a cane, brace, or other 
assistance.  There was no unsteadiness or history of falling.  
The examiner reported that there was no list or limp, and 
that the veteran could rise easily onto his heels and toes 
and could squat completely.  The veteran could forward flex 
his back to 85 degrees, flex laterally to the right to 22 
degrees and to the left to 15 degrees.  Extension was 
possible to 25 degrees, with rotation to 35 degrees to the 
right and 40 degrees to the left.  The veteran indicated that 
there would be times when his back would hurt more than it 
did that day, when the pain was apparently minimal.  No left 
knee jerk or either ankle jerk was elicited.  The examiner's 
diagnoses were again as noted on the 1999 MRI report.  

A 20 percent rating has been in effect for the service-
connected lumbosacral spine disability since 1995.  

The Board finds that the criteria for a rating greater than 
20 percent are not met under the provisions of Code 5292 
(prior to September 2003) or Code 5242 (since September 
2003).  Although the July 1999 VA examiner reported 
significant limitation of motion of the lumbosacral spine, 
such limitation was not noted previously or subsequently.  
Moreover, the clinic records dated since 1998 have been 
virtually silent for any back complaints and no clinic 
examiner since 1998 has noted any limitation of motion.  The 
limitation of motion recorded by the May 2003 examiner was 
mild at most; that examiner's range of motion findings do not 
warrant a rating greater than 10 percent under old Code 5292 
or new Code 5242.  Therefore, the Board finds that, overall, 
the clinical findings concerning range of motion of the 
veteran's lumbosacral spine have reflected not more than 
moderate limitation of motion, warranting a rating no greater 
than the 20 percent rating currently in effect.  

Evaluating the service-connected lumbosacral spine disability 
on the basis of the criteria for intervertebral disc 
syndrome, the Board notes that no pertinent abnormal 
neurological findings, other than radicular pain and some 
muscle spasm, were reported before May 2003, at which time 
some absent reflexes were also noted.  In view of the dearth 
of complaints reported at the time of clinic visits during 
the entire appeal period, it is clear that the veteran did 
not experience significant recurring attacks of 
intervertebral disc syndrome.  The Board finds that, although 
some of the criteria for a higher rating have been shown, the 
evidence throughout the appeal period more nearly 
approximates the criteria for a 20 percent evaluation under 
old Code 5293.  Further, there is no evidence whatsoever that 
the veteran has ever experienced incapacitating episodes, as 
might warrant even a compensable rating under revised Code 
5243.  Accordingly, the Board finds that the criteria for a 
rating greater than 20 percent are also not met on that 
basis.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of his lumbar spine disability since his separation 
from service.  Neither does the record reflect marked 
interference with employment.  Although the veteran has 
stated that he had to quit work because of his back 
disability, he has submitted no evidence of that fact, of 
excessive time off from work due to the disability, or of 
concessions made by his employer because of his low back 
disability.  There simply is no evidence of any unusual or 
exceptional circumstances that would take the veteran's case 
outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

Therefore, considering all of the relevant rating criteria, 
as revised at various times during the appeal period, and in 
light of all of the available medical evidence, the Board 
concludes that the preponderance of the evidence is against a 
rating greater than the 20 percent currently in effect for 
degenerative joint disease of the lumbosacral spine with a 
history of radiculitis.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, 4.7.  

Residuals of lacerated liver

Residuals of a liver injury are rated on the basis of the 
specific residuals present.  Code 7311.  

Severe adhesions of the peritoneum, with definite partial 
obstruction shown by X-ray, with frequent and prolonged 
episodes of severe colic distention, nausea or vomiting, 
following severe peritonitis, ruptured appendix, perforated 
ulcer, or operation with drainage, warrants a 50 percent 
evaluation.  A 30 percent rating is appropriate for 
moderately severe adhesions, with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  Moderate 
peritoneal adhesions manifested by pulling pain on attempting 
work or aggravated by movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention warrant a 
10 percent evaluation.  A noncompensable rating is to be 
assigned for mild manifestations.  Note: Ratings for 
adhesions will be considered when there is history of 
operative or other traumatic or infectious (intraabdominal) 
process, and at least two of the following: disturbance of 
motility, actual partial obstruction, reflex disturbances, 
presence of pain.  Code 7301.  

Under Code 7312, with cirrhosis of the liver, primary biliary 
cirrhosis, or cirrhotic phase of sclerosing cholangitis, 
generalized weakness, substantial weight loss, and persistent 
jaundice, or; with one of the following refractory to 
treatment: ascites, hepatic encephalopathy, hemorrhage from 
varices or portal gastropathy (erosive gastritis), is rated 
100 percent.  With a history of two or more episodes of 
ascites, hepatic encephalopathy, or hemorrhage from varices 
or portal gastropathy (erosive gastritis), but with periods 
of remission between attacks, a 70 percent evaluation is 
assigned.  A 50 percent rating is warranted for a history of 
one episode of ascites, hepatic encephalopathy, or hemorrhage 
from varices or portal gastropathy (erosive gastritis).  With 
portal hypertension and splenomegaly, with weakness, 
anorexia, abdominal pain, malaise, and at least minor weight 
loss, a 30 percent evaluation is appropriate.  For symptoms 
such as weakness, anorexia, abdominal pain, and malaise, a 10 
percent rating is assigned.

Note: For evaluation under Code 7312, documentation of 
cirrhosis (by biopsy or imaging) and abnormal liver function 
tests must be present.  

Superficial scars which are poorly nourished, with repeated 
ulceration, and superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  Other scars are rated on the degree of 
limitation of function of the affected part.  Codes 7803, 
7804, 7805 (prior to August 2002).  

Beginning in August 2002, VA revised the criteria for 
evaluating scars.  Under revised Code 7801, scars, other than 
on the head, face, or neck, that are deep or that cause 
limitation of motion warrant a 10 percent evaluation for an 
area or areas that exceed six square inches (39 sq. cm.); a 
20 percent evaluation is assigned for an area or areas 
exceeding 12 square inches (77 sq. cm.); a 30 percent 
evaluation is warranted for an area or areas exceeding 72 
square inches (465 sq. cm.); and a 40 percent evaluation is 
appropriate for an area or areas exceeding 144 square inches 
(929 sq. cm.).  

Under Code 7802, scars, other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion, are to be rated as follows:
For an area or areas of 144 square inches (929 sq. cm.) or 
greater, a 10 percent rating is appropriate.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  A superficial scar is one not associated with 
underlying soft tissue damage.  

Code 7803 provides that unstable, superficial scars are to be 
evaluated as 10 percent disabling.  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  A superficial scar is one not associated 
with underlying soft tissue damage.  

Under Code 7804, superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  

Revised Code 7805 provides for rating scars on limitation of 
function of the affected part.  

Although the record does not indicate that the RO has 
notified the veteran of the revised criteria for rating 
scars, the Board finds that it would serve no useful purpose 
to remand the case, inasmuch as the veteran is currently in 
receipt of the maximum allowable rating for the disability 
under the only applicable diagnostic codes for evaluating 
skin disorders, as will be discussed.  

The residuals of the veteran's in-service liver injury have 
been rated as a scar and a 10 percent rating on that basis 
has been in effect since 1969.  

The VA clinic records dated from 1998 through 2004 are silent 
for complaints or clinical findings relative to the veteran's 
abdominal scar, except for an entry in December 2000.  The 
veteran complained at that time of right lower quadrant 
abdominal pains that had been steady for the previous two 
weeks, with exacerbations.  The examiner noted the veteran's 
right paraumbilical scar and mild right lower quadrant 
tenderness; other clinical findings were negative.  The 
examiner requested abdominal x-rays and a barium enema, both 
of which studies showed no abnormalities, other than 
scattered diverticula in the right colon.  

On VA compensation examination in July 1999, the veteran 
reported episodes of abdominal distension about once a week, 
not associated with belching or flatus; the distention would 
resolve spontaneously.  He also reported occasional abdominal 
pain on exercise.  The veteran denied any fatigue or 
weakness.  The examiner noted the veteran's history of 
alcohol use, drinking a pint of Scotch or rum every weekend 
since his separation from service.  The examiner indicated 
that the abdominal discomfort and distention were associated 
with alcohol intake.  The veteran reported a gradual 20-pound 
weight gain over the previous year.  On examination, the 
examiner recorded mild abdominal tenderness with deep 
palpation and noted that the 10-13cm vertical right lower 
quadrant scar was well healed.  No other pertinent abnormal 
clinical findings were noted.  

Another VA compensation examination was conducted in May 
2003.  The veteran denied having any abdominal symptoms 
whatsoever, including the previously reported abdominal 
distention.  He did report intermittent fatigue and weakness, 
however.  On examination, the examiner did not note any 
pertinent abnormal clinical findings and stated that the 14cm 
right lower quadrant scar was well healed.  The examiner also 
indicated that blood tests, including liver function tests, 
were normal.  

Clearly, the medical evidence does not show that the veteran 
has, for the past several years, had any symptoms or abnormal 
clinical findings that have been attributed to residuals of 
his liver injury.  The abdominal distention reported by the 
veteran in 1999 was attributed to the veteran's alcohol 
intake, rather than residuals of his liver injury many years 
ago.  Further, liver function tests in 2003 were reportedly 
normal.  Therefore, the Board finds that an increased rating 
is not warranted on the basis of decreased liver function or 
other residuals of the in-service laparotomy itself.  

Moreover, the medical evidence shows that the veteran's 
abdominal scar is well-healed and asymptomatic.  There is no 
evidence that it is deep or causes any limitation of function 
or limitation of motion.  Accordingly, a compensable rating 
is not warranted under the criteria of any diagnostic code 
concerning scars that was in effect prior to August 2002.  
Likewise, a compensable rating is not warranted under any of 
the criteria of the revised diagnostic codes.  The scar is 
well-healed and asymptomatic and clearly does not even 
approach 144 square inches in area.  Therefore, the Board 
concludes that an increased schedular rating for laceration 
of the liver with postoperative laparotomy scar is not 
warranted on any basis.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.102, and Part 4, Codes 7301, 7311, 7312, 7802, 
7804.  

In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extraschedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b)(1).  
However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's disability level.  There is no 
evidence that the veteran has ever been hospitalized for 
treatment of residuals of his liver injury since his 
separation from service.  Neither does the record reflect 
marked interference with employment.  He has submitted no 
evidence of excessive time off from work due to the 
disability or of concessions made by his employer because of 
the disability.  There simply is no evidence of any unusual 
or exceptional circumstances that would take the veteran's 
case outside the norm so as to warrant referral to VA's 
Compensation and Pension Service for consideration of an 
extraschedular rating.  See Sanchez-Benitez v. West, 
13 Vet. App. 282, 287 (2000); VAOPGCPREC 6-96.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Individual unemployability

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

A total rating may also be provided where the evidence 
demonstrates such an exceptional or unusual disability 
picture concerning the veteran's service-connected 
disabilities with such related factors as marked interference 
with employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. §§ 3.321(b), 4.16(b).  

In reaching its determination in this case the Board has 
followed the analysis of the United States Court of Veterans 
Appeals (Court) in Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The Court held that for a veteran to prevail in a 
claim for individual unemployability benefits, it is 
necessary that the record reflect some factor which takes 
his/her case outside the norm.  38 C.F.R. §§ 4.1, 4.15.  The 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high schedular rating 
which is assigned is recognition that the impairment makes it 
difficult to obtain and keep employment.  The question is 
whether or not the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he/she can find employment.  Moreover, there is no statute or 
regulation which requires VA to conduct a job market or 
employability survey to determine whether a claimant is 
unemployable as a result of one or more service-connected 
disabilities.  See Gary v. Brown, 7 Vet. App.  229 (1994); 
see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.  For purposes of 
entitlement to individual unemployability due solely to 
service-connected disabilities, marginal employment is not to 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.17.  Factors to be considered, however, will include the 
veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16.  

The record shows that the veteran completed two years of 
university work and had additional training as a computer 
technician.  He has also worked as a limo driver.  

Prior to June 2000, service connection was in effect for 
degenerative joint disease of the lumbosacral spine, rated 20 
percent, laceration of the liver with a postoperative scar, 
rated 10 percent, and residuals of a tonsillectomy and 
hookworm, each rated 0 percent, for a combined rating of 30 
percent.  Effective in June 2000, service connection was 
established for post-traumatic stress disorder (PTSD) and a 
30 percent rating was assigned for that disability, for a 
combined rating of 50 percent.  The rating for PTSD was 
increased to 50 percent, effective from August 2002, for a 
combined rating of 60 percent. And the rating for PTSD was 
increased to 70 percent, effective from February 2004, for a 
combined rating of 80 percent.  

The medical evidence shows that, throughout the appeal 
period, the most disabling of the veteran's disabilities has 
clearly been his PTSD.  The vast majority of the VA 
outpatient clinic records have reflected treatment or 
evaluation for the veteran's psychiatric symptoms, at least 
since mid-2000.  As set forth above, the percentage criteria 
for a total disability rating based on individual 
unemployability have been met since February 2004, when the 
rating for the veteran's PTSD was increased to 70 percent.  
See 38 C.F.R. § 4.16(a).  Nevertheless, the evidence must 
also show that the veteran is unemployable due to his 
service-connected disabilities.  For the period prior to 
February 2004, if the evidence shows that the veteran was 
unemployable, a total disability rating based on individual 
unemployability may be assigned on an extraschedular basis.  

As discussed above, the evidence concerning the service-
connected lumbosacral spine disability and residuals of a 
liver injury does not demonstrate such an exceptional or 
unusual disability picture to warrant referral for 
consideration of an extraschedular rating.  

Very few of the VA treatment records dated prior to August 
2000 reflect psychiatric complaints or clinical findings or 
even a diagnosis of PTSD.  Beginning in June 2000 examiners 
indicated that the veteran seemed depressed and very 
constricted.  His judgment and insight were noted to be fair.  
One examiner reported that the veteran had somewhat of an 
impairment of thought process or communication.  The veteran 
indicated that he had panic attacks once a month, but had 
depression and anxiety on a daily basis.  He stated that he 
had previously been employed as a computer operator for 15 
years, but that he was then unemployed from his last job as a 
toll collector for a bridge/tunnel system where he had worked 
for a year and a half as a temporary employee.  Examiners at 
that time assigned Global Assessment of Functioning (GAF) 
scores of 54-60, indicating moderate difficulty in social or 
occupational functioning, e.g., conflicts with peers or 
coworkers.  

A VA examiner in August 2002 reported similar, although 
perhaps more frequent and more severe, psychiatric symptoms.  
In addition, the veteran appeared to be drinking more "to 
take the edge off of the disturbing memories and incidences" 
from his Vietnam experience.  That examiner assigned a GAF 
score of 45, indicating more severe impairment of 
functioning, including an inability to keep a job.  

The same VA psychologist who examined the veteran in August 
2002 saw him again in April 2004.  The examiner noted in 
April 2004 that the veteran's subjective complaints had 
become more frequent and more severe, with nightly insomnia, 
nightmares, exaggerated startle response, daily intrusive war 
memories, marital problems, interpersonal isolation, 
conflict, trouble with his anger, depression and anxiety - 
mostly symptoms that had not been reported previously.  He 
was rather guarded and withdrawn and avoided anything to do 
with the Iraq War.  The examiner noted that the veteran's 
attention and concentration were poor.  He had homicidal and 
suicidal ideation, but no plan.  The veteran had short-term 
memory loss and long-term memory blanks.  The examiner noted 
that he displayed ritualistic behavior and appeared distant 
and withdrawn.  Finally, he stated that the veteran was 
gainfully employed at that time on a full-time basis.  He 
indicated that he had severe struggles in holding his job, 
but that he was employable at that time.  The examiner 
assigned a GAF score of 45.  

In support of his claim, the veteran submitted letters from 
two prospective employers, the United States Postal Service 
and the United States Immigration and Naturalization Service, 
dated in March 1999 and May 2002, respectively.  Both of 
those letters stated that the veteran was denied employment 
because his back disability made him an unacceptable risk for 
the position he had applied for and its attendant duties.  He 
also submitted a statement from a private physician that 
indicated that the veteran had no restrictions, except for 
heavy lifting.  

The Board finds that, although the veteran may have been 
unemployed for a period prior to April 2004 and while he was 
apparently rejected for two particular positions because of 
his back disability and the difficulties that disability 
would pose regarding his proposed duties, the medical 
evidence does not indicate that he was unemployable due to 
his service-connected disabilities during that period.  The 
record shows that he received computer training during and 
after college and worked as a computer operator for 15 years, 
until the job he had ended.  There is no evidence that he 
could not obtain and retain another such position.  As noted 
above, the question is not whether he can find employment, 
but whether he is capable of performing the physical and 
mental acts required by employment.  

As discussed previously, the medical evidence does not 
reflect significant impairment due to the veteran's back and 
liver injury disabilities.  Further, prior to April 2004, the 
severity of his PTSD also did not render him unemployable, as 
indicated by VA examiners.  See 38 C.F.R. § 4.16(b).  

Subsequent to April 2004, although he met the percentage 
criteria of § 4.16(a) for a total disability rating based on 
individual unemployability, the evidence shows that he was 
gainfully employed.  In addition, the April 2004 VA examiner 
commented that he was not then unemployable.  

Therefore, in the absence of medical evidence that the 
veteran is incapable of performing the physical and mental 
acts required by employment due to his service-connected 
disabilities, the Board concludes that he is not individually 
unemployable by reason of service-connected disabilities.  38 
U.S.C.A. §§ 1155, 5107 (a); 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.1, 4.15, 4.16, 4.19.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  


ORDER

An increased rating for degenerative joint disease of the 
lumbosacral spine with history of radiculitis, currently 
rated 20 percent, is denied.  

An increased rating for laceration of the liver with 
postoperative laparotomy scar, currently rated 10 percent, is 
denied.  

A total disability rating based on individual unemployability 
due to service-connected disability is denied.  



____________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


